Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be JP 2001-347135 to Nakayama, US 7,736,776 to Spielman and US 2011/0100833 to Asada, as previously presented.
The closest prior art fails to teach a three-chamber chlorine dioxide gas manufacturing device comprising an electrolysis chamber, a liquid surface measuring chamber and a bubbling chamber joined to each other above each liquid surface via a gas piping and joined below each liquid surface via an electrolytic solution piping to keep the height of the electrolytic solutions in each chamber equal. In addition, the anode and the cathode are fixed to a spacer to prevent gas bubbles from approaching the surfaces of the electrodes to prevent inhibition of electrolysis due to attachment of bubbles on the electrodes. In contrast, in Spielman, air bubbles are injected into the volume of water at the bottom of the electrodes and these bubbles rise between the electrodes to minimize the leakage of electrical current flowing around the plates and prevent the build-up of undesired compounds on the electrodes.
There was not found a teaching in the prior art suggesting modification of the conventional chlorine dioxide gas manufacturing devices in order to obtain the features of the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794